             Case 3:15-md-02672-CRB Document 5518 Filed 11/05/18 Page 1 of 2



1    Earl P. Underwood, Jr.
     Underwood & Riemer, P.C.
2
     21 South Section Street
3    Fairhope, Alabama 36532
     Phone Number:         251-990-5558
4    Facsimile Number: 251-990-0626
     epunderwood@alalaw.com
5

6

7                               UNITED STATES DISTRICT COURT
8
                             NORTHERN DISTRICT OF CALIFORNIA
9
                                    SAN FRANCISCO DIVISION
10

11
     IN RE: VOLKSWAGEN ‘CLEAN
12   DIESEL’ MARKETING, SALES
     PRACTICES, AND PRODUCTS
13   LIABILITY LITIGATION,
                                                      Case No.: 3:15-MD-02672-CRB
14

15
     John E. Banks and Susan R. Banks,
     Vince John Marino, Jr., John R. Chadwick, Jr.,
     Lee W. Erickson, John F. Eubanks, Todd           Regarding Dist. Cali. Case Nos.:
16
     Scharwath, Donna Marie Leggett.                  3:16-cv-07366-CRB; 3:16-cv-03055-CRB;
17                                                    3:16-cv-03050-CRB; 3:16-cv-06023-CRB;
                                                      3:16-cv-06166-CRB; 3:16-cv-03095-CRB;
18                                                    3:16-cv-00670-CRB
19
                                                      NOTICE OF DISMISSAL AS TO CERTAIN
20                                                    PLAINTIFFS

21

22
                    NOTICE OF DISMISSAL AS TO CERTAIN PLAINTIFFS
23

24
             Now come the above Plaintiffs and hereby dismiss their cases pursuant to FRCP
25   41(a)(1)(i).
26

27

28
             Case 3:15-md-02672-CRB Document 5518 Filed 11/05/18 Page 2 of 2



1

2                      PLAINTIFFS WHO ARE DISMISSING THEIR CLAIMS
3

4
            1. John E. Banks and Susan Banks 3:16-cv-07366-CRB
            2. Vince John Marino                   3:16-cv-03055-CRB
5
            3. John R. Chadwick, Jr.               3:16-cv-03050-CRB
6
            4. Lee W. Erickson                     3:16-cv-06023-CRB
7
            5. John F. Eubanks                     3:16-cv-06166-CRB
8
            6. Todd Scharwath                      3:16-cv-03095-CRB
9           7. Donna Marie Leggett                 3:16-cv-00670-CRB
10          DATED: November 5, 2018.
11

12                                          Respectfully Submitted,
                                            /s/ Earl P. Underwood, Jr.
13                                          Earl P. Underwood, Jr.
                                            Underwood & Riemer, P.C.
14
                                            21 South Section Street
15                                          Fairhope, AL 36532
                                            Telephone:     251-990-5558
16                                          Facsimile:     251-990-0626
                                            epunderwood@alalaw.com
17
                                            Counsel for Plaintiffs
18

19                                    CERTIFICATE OF SERVICE
20

21
            I hereby certify that on the 5th day of November, 2018, I filed and a copy has been served
22
     on all Parties required to be served by electronically filing with the Clerk of the Court in the U.S.
23

24   District Court for the Northern District of California, San Francisco Division, by using the

25   CM/ECF system.
26

27
                                                   /s/ Earl P. Underwood, Jr.
28                                                 Earl P. Underwood, Jr.
